IN THE SUPREME COURT OF TEXAS


                                 No. 05-0666


                  IN RE  THE STATE OF TEXAS, BY AND THROUGH
                   THE TEXAS DEPARTMENT OF TRANSPORTATION


                      On Petition for Writ of Mandamus

ORDERED:

      Real party in interest's Motion for Clarification is granted in part.

      1.    The Court's order dated  August  18,  2005,  granting  relators'
      emergency motion for temporary  relief,  filed  August  18,  2005,  is
      amended.

            Paragraph 1 of the Court's August 18, 2005, order shall read  as
follows:


             To the extent that the  Thirteenth  Court  of  Appeals'  order
      dated August 11, 2005,  in  Cause  No.  13-05-460-CV,  styled  Americo
      Energy Resources, LLC v. The State of Texas, by and through The  Texas
      Department of Transportation, (the Court of Appeals' Order) interferes
      with any party's right or  ability  to  seek  or  be  granted  relief,
      including a temporary restraining order or  other  injunctive  relief,
      that order is stayed pending further order of this Court.   Except  as
      herein provided, the Court of Appeals' Order remains in full force and
      effect.

        2. Paragraph 2 shall read as follows:


           The real party in  interest  is  requested  to  respond  to  the
      petition for writ of mandamus on or before 3:00 p.m., August 23, 2005.




            Done at the City of Austin, this August 19, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas